Citation Nr: 1631346	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-40 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1980 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for chronic sinusitis and assigned a non-compensable (0 percent) disability rating.  In a rating decision issued in December 2015 a 10 percent initial disability rating was granted effective as of the date of service separation.  The Veteran has not indicated satisfaction with this rating.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maxima available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating remains on appeal.

This case was previously before the Board in April 2011, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2013, the Board denied the appeal for an initial compensable disability rating for chronic sinusitis.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in November 2014 issued a Memorandum Decision which, vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

This case returned to the Board in June 2015, when it was remanded for further development, to include providing the Veteran an additional VA examination and opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Throughout the appeals period the Veteran's chronic sinusitis has been manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; neither three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, nor have more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting have been demonstrated.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In October 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2008, July 2011 with an addendum opinion in October 2012, and in December 2015.  While the prior examinations have been found to be inadequate, the Veteran has not provided any argument or other indication that the December 2015 examination or opinion was inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, there is no evidence to suggest that staged ratings are appropriate.

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Facts and Analysis

At the October 2008 VA examination, the Veteran described his chronic sinus problems as including nasal obstruction, particularly on the left side of his nose.  He had been prescribed Pseudofed in the previous year but had not been prescribed antibiotics for either acute or chronic sinus infections in the past year.

A November 2008 CT scan of the paranasal sinuses showed patchy mucosal thickening of the maxillary and ethmoid sinuses and occlusion of the osteomeatal units of both maxillary sinuses.

At a June 2011 VA examination, the Veteran provided a history of nasal obstruction with recent prescriptions of flunisolide.  He described periodic episodes of heavy mucus which were treated by his primary care physician, but did not report recurrent headaches, pain, or purulent discharge with prescription antibiotics in the past year.  The examiner found no evidence of treatment in past year for recurrent sinus infections.  He was scheduled for a CT scan.

A July 2011 CT scan of the sinuses showed progressive mucosal disease in the maxillary sinuses compared to the study of 2008, as well as left sphenoid and bilateral anterior ethmoid sinus disease.

An October 2012 VA examination addendum noted that the Veteran had not been treated for non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting according to the records.  However, a July 2011 CT scan had shown evidence of significant paranasal sinus disease.

At the December 2015 VA examination, the Veteran complained of frequent sinus pain, pressure, and discharge and at the time of the examination was experiencing sinus congestion, pressure, pain and nasal discharge.  He had been prescribed flunisolide in the past and used it when he had severe symptoms, usually 2 to 4 times per year.  He also took Sudafed when he experienced severe congestion.  An examination in 2014 had diagnosed asymptomatic sinus pacification with no evidence of acute sinusitis.  Physical examination revealed a 90 percent nasal obstruction on the left side due to a significantly enlarged left inferior turbinate.  There was significant nasal crusting but no nasal polyps or mucopus was noted.  The right nasal cavity also showed significant enlargement of the inferior turbinate with approximately 50 to 60 percent nasal obstruction.  The examiner noted symptoms of chronic sinusitis include headaches, pain, tenderness, and purulent discharge, experienced two to four times a year and lasts several hours to a full day.  The examiner felt that the Veteran's prior prescriptions for nasal steroids (flunisolide) were prescribed for both the allergic rhinitis and chronic sinusitis, noting that controlling the allergic rhinitis would help to prevent sinusitis.

Based on a review of the evidence set forth above, the Veteran's chronic sinusitis does not warrant a disability rating in excess of the 10 percent currently assigned.  The Veteran's symptoms, as described at multiple VA examinations, are those of headaches, pain, and purulent discharge or crusting due to sinusitis, with episodes occurring two to four times per year and lasting a few days each.  The episodes are not incapacitating in nature and do not always require antibiotic treatment, often being treated with other prescription medications.  These symptoms are wholly consistent with the described criteria for a 10 percent disability rating.  The evidence does not show that at any point in the appeals period the Veteran has experienced either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As such, a disability rating higher than 10 percent is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation and Pension Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the symptoms and disability level related to the Veteran's chronic sinusitis are consistent with the rating criteria for sinus disabilities, as discussed above, and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for chronic sinusitis is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


